Appellant was convicted of incest and his punishment assessed at ten years confinement in the penitentiary.
There is no statement of facts accompanying the record, and no bills of exceptions contained therein. Under such circumstances, if the indictment is valid, and the charge of the court submits the offense charged in the indictment, we will presume that the court charged the law and all the law applicable to the evidence adduced. Banks v. The State, 24 Texas Crim. App., 559, and cases cited in section 846 in White's Ann. Code of Crim. Proc.
The judgment is affirmed.
Affirmed.